                                                      Entered on Docket
                                                      August 10, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA



 1   Evan Livingstone, SBN 252008                        Signed and Filed: August 9, 2021
     Attorney at Law
 2   1160 N Dutton Ave, Ste 105
     Santa Rosa CA 95401
 3   Phone: (707) 206-6570
     Fax: (707) 676-9112
 4   Email: evanmlivingstone@gmail.com                   ________________________________________
                                                         DENNIS MONTALI
 5   Attorney for Debtor Cathy M Divodi                  U.S. Bankruptcy Judge

 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10    In re:                                                 Case No.       17-10185

11    Cathy M Divodi                                         Chapter        13

12               Debtor(s)                                   ORDER CONFIRMING MODIFIED
      __________________________________/                    CHAPTER 13 PLAN
13

14             Upon consideration of Debtor's MOTION TO MODIFY CHAPTER 13 PLAN filed with

15   the Court on July 12, 2021, and upon the representation of Debtor’s counsel that the motion was
16   noticed to all creditors, and none objected, and that the Chapter 13 Trustee has approved the
17   application, therefore,
18             IT IS ORDERED that the MODIFIED CHAPTER 13 PLAN filed on July 12, 2021, is

19   confirmed;

20             IT IS FURTHER ORDERED, except insofar as inconsistent with anything above:

21             1. The modified plan term is 53 months. Payments will be $2,250.00 for 12 months,

22   $3,250.00 for 11 months, $4,116.00 for 29 months, then a final payment of $37,704.00 (which is

23   a total of 53 payments).

24                                         ** END OF ORDER **

25   Approved as to Form and Content
26   /s/Brisa Ramirez
     Brisa Ramirez, Staff Attorney for
27   DAVID BURCHARD Chapter 13 Trustee
28

     Case: 17-10185        Doc# 43     Filed: 08/09/21    Entered: 08/10/21 11:19:59        Page 1 of 1
